Ostrander, J.
While 3 Comp. Laws, § 10355, provides for a bond to stay proceedings, in such sum as the circuit judge before whom the cause was tried shall designate, it also provides that the bond shall be condi*574tioned to pay the judgment. Section 10358, 3 Comp. Laws, further provides that no other or further bond shall be required to stay and supersede execution upon any writ of error sued out in behalf of the party filing the bond. Comparing these provisions with 3 Comp. Laws, §§ 10485, 10486, it will be discovered that the bonds may perform the same office, are required to have the same conditions, and in both cases the sufficiency of the sureties “and the sum for which said bond shall be given” are to be determined by the circuit judge. But the purpose of the bond is to secure payment of the judgment. The penalty fixed in 3 Comp. Laws, § 10486, is “notless than double the amount of the judgment upon which the writ of error is brought.”
Reading these statutes together, it must be held that the penalty, in either case, may not be less than double the amount of the judgment, and that the circuit judge has no discretion to accept and approve a bond with a smaller penalty.
The writ is granted.
Hooker, Moore, McAlvay, and Stone, JJ., concurred with Ostrander, J.